DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire control systems, including a rechargeable battery comprising a high-potential electrode and a low-potential electrode with a terminal voltage across thereon; at least one full-wave rectifier configured to be coupled to alternate-current (AC) mains to convert a line voltage from the AC mains into a first direct-current (DC) voltage; a battery charging circuit comprising a first control device, a first electronic switch, wherein the battery charging circuit is coupled to the at least one full-wave rectifier to convert the first DC voltage into a second DC voltage that charges the rechargeable battery to reach the terminal voltage; a current-fed converter circuit configured to convert the terminal voltage into a third DC voltage when enabled; a control and test circuit comprising a relay switch, wherein the control and test circuit is configured to enable and disable the current-fed converter circuit, and wherein the relay switch comprises a power sensing coil with a pick-up voltage and is configured to couple either the third DC voltage or the line voltage from the AC mains to an external power supply unit to operate thereon, subsequently powering up external one or more LED arrays coupled with the external power supply unit; and a receiver circuit comprising a receiver and a decoder, the receiver circuit coupled to the control and test circuit, are old and well known in the 

The light-emitting diode (LED) luminaire control system as disclosed above, wherein the battery charging circuit comprising a galvanic isolation circuit, wherein the galvanic isolation circuit is configured to couple the second DC voltage to the first control device in response to various charging voltage and current requirements; 
the receiver circuit configured to demodulate amplitude-shift keying (ASK) band-pass signals and to output a first pull-down signal, wherein: the relay switch further comprises a first input electrical terminal, a second input electrical terminal, and a pair of input electrical terminals, wherein the first input electrical terminal is configured to couple to a hot wire of the line voltage from the AC mains, wherein the second input electrical terminal is configured to couple to a high-potential lead wire of the third DC voltage, and wherein the pair of input electrical terminals are configured to receive the pick-up voltage to operate the power sensing coil; and the relay switch further comprises an output electrical terminal configured to relay either the hot wire of the line voltage from the AC mains or the high-potential lead wire of the third DC voltage to the external power supply unit to operate thereon.

Claims 2-20 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875